Case: 2:18-cv-00018-EAS-CMV Doc #: 21 Filed: 07/10/20 Page: 1 of 1 PAGEID #: 1267




                             UNITED STATES DISRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TRACEY OLIVIA LINDSEY,

       Plaintiff,
                                               Case No.: 2:18-cv-18
       v.                                      JUDGE EDMUND A. SARGUS, JR.
                                               Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.

                                              ORDER

       The matter before the Court is Plaintiff Tracey Olivia Lindsey’s (“Plaintiff”) Motion for

Attorney’s fees (ECF No. 19.) Defendant does not object to the motion. The motion (ECF No.

19) is hereby GRANTED. Plaintiff is awarded the sum of $16,090.75. The award of attorney

fees satisfies all of Plaintiff’s claims for fees and expenses under 28 U.S.C. § 2412. The Court

orders that the fee award is payable to Plaintiff.

       IT IS SO ORDERED.


7/10/2020                                      s/Edmund A. Sargus, Jr.
DATE                                           EDMUND A. SARGUS, JR.
                                               UNITED STATES DISTRICT JUDGE
